Citation Nr: 0702081	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-03 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at the John Muir Medical Center on June 9, 
2004.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1966 to June 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs Regional Medical Center (VAMC) in 
Martinez, California.  Entitlement to reimbursement of 
unauthorized medical expenses was denied.  

In the VA Form 9, received at the VAMC in February 2005, the 
veteran's wife requested to appear for a personal hearing 
before a Veterans Law Judge, on behalf of the veteran.  The 
hearing was scheduled and the case was thereafter transferred 
to the Oakland Regional Office where the hearing was to be 
held in October 2005.  In September 2005, the veteran's wife 
contacted the RO and cancelled the hearing; she did not 
request that such a hearing be re-scheduled.  Thus, the Board 
assumes that the veteran no longer wants a hearing.  


REMAND

The Board concludes that a remand is necessary in this case.  
First, the 2005 letter informing the appellant of the 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA) is inadequate.  Specifically, the appellant was not 
informed of the evidence necessary to substantiate the claim 
for reimbursement of medical expenses at a non-VA facility 
under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725  
Additionally, it was not told of the evidence that VA would 
seek to provide and the evidence that the claimant is 
expected to provide, to include asking the claimant to submit 
any evidence in its possession that pertains to the claim.  

Second, there is no appropriate opinion regarding whether the 
veteran's treatment at the private facility was for care or 
services rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, and 
whether VA or Federal facilities were not feasibly available 
and an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See 38 C.F.R. § 
17.120(a)-(c) (2006).

Third, while VA determined that VA facilities were feasibly 
available, there was no finding regarding whether an attempt 
to use a VA or other federal facility beforehand would not 
have been considered reasonable, sound, wise, or practical.  
See 38 C.F.R. § 17.53 (2006); Cotton v. Brown, 7 Vet. App. 
325 (1995).  There is nothing in the record to show the 
distance between the veteran's residence and the private 
facility and the veteran's residence and a VA or federal 
facility.  Additionally, no where in the record does it say 
that the feasibility determination reported was made by a 
physician.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Send the appellant a proper VCAA 
letter providing the following 
information: the evidence necessary to 
substantiate the claim for entitlement to 
reimbursement of medical expenses under 
38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120(a)-(c) (2006) the evidence that 
VA will seek to provide and that the 
claimant is expected to provide; and 
request that the claimant provide any 
evidence in its possession that pertains 
to the claim.  Allow the claimant at 
least 60 days to submit any evidence or 
request that VA assist it in obtaining 
evidence.  

2.  Please clarify whether the veteran's 
wife is his legal guardian.

3.  Obtain opinions by the appropriate VA 
personnel regarding whether the veteran's 
treatment at the private facility was (1) 
for the service-connected condition of 
PTSD or for a nonservice-connected 
disability associated with an held to 
aggravating the PTSD; (2) whether the 
care or services rendered on June 9, 2004 
were rendered in a medical emergency of 
such nature that delay would have been 
hazardous to life or health; and (3) 
whether VA or Federal facilities were not 
feasibly available and an attempt to use 
them beforehand would not have been 
reasonable, sound, wise, or practical.  
See 38 C.F.R. § 17.120 (a)-(c) (2006).  

4.  The VAMC may conduct any additional 
development necessary to decide the 
issue.  Additional adjudication of the 
issue should then be undertaken in 
accordance with all appropriate laws and 
regulations.

5.  If the claim remains denied, issue a 
supplemental statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




